Citation Nr: 1731731	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine, exclusive of periods of a temporary total ratings based on surgical or other treatment necessitating convalescence.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine, exclusive of periods of a temporary total ratings based on surgical or other treatment necessitating convalescence.

3.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status-post coronary artery bypass grafting, prior to November 21, 2016. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1973 and from October 1974 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2016, the Board remanded the issues on appeal for further evidentiary development.  This matter has now returned to the Board for appellate disposition. 

In March 2017, the Veteran passed away.  In April 2017, a claim of entitlement to survivors pension benefits was submitted by the Veteran's surviving spouse.  See April 2017 VA 21-534EZ.  She has been granted benefits based on the cause of the Veteran's death.  The Board notes that a claim for accrued benefits, survivors pension, or dependency and indemnity compensation by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits was pending before the agency of original jurisdiction (AOJ) or the Board when the Veteran died.  38 C.F.R. § 3.1010(c)(2) (2016).  The issue of substitution has not yet been adjudicated by the AOJ.  Importantly, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 C.F.R. §  3.1010(e)(2016) (". . . [T]he [AOJ] will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the [Board].").  Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. §§ 3.1010(e), 19.9(b) (2016).




FINDING OF FACT

On March 14, 2017, VA received notice that the Veteran had deceased on March 1, 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A  (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016); 79 Fed. Reg. 52977-82 (September 5, 2014).  A request for substitution must be filed with the AOJ not later than one year after the date of the Veteran's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2016).


ORDER

The appeal is dismissed.



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


